Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/08/2022.  Presently claims 1-4  and 7 are pending. Claims 5-6 have been canceled. 

Response to Arguments
Drawings objections have been withdrawn based upon applicant’s amendments.
Applicant's arguments filed 02/08/2022 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that the prior art of Ogle (US0521088A) does not disclose the new limitations of the amended claims.
In response to this argument, the prior art of Ogle discloses:  
a first receiver (fig.1: the proximate element (9)) being attached to and extending upwardly from the first lateral side, 
a second receiver (fig.1: the distal element (9)) being attached to and extending upwardly from the second lateral side, 
the prior art of Ogle discloses the first and second receivers comprises only one rod (fig.1: (3)) being positioned adjacent to the front side;
the prior art of Ogle does not disclose a second rod being positioned adjacent to the rear side;
the Applicant does not disclose any benefit for providing a second rod being positioned adjacent to the rear side and is thus considered a design choice;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ogle to provide the assembly by a second rod being positioned adjacent to the rear side (figs.1-2: the right side of the assembly) in order to strength and give stability for the assembly, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thereby having:
wherein each-of the first and second receivers comprises a first rod (the duplicated rod (3)) and a second rod (figs.1-2: (3)), 
the first rod being positioned adjacent to the rear side (the duplicated rod (3), which positioned to the right side of the assembly), 
the second rod (figs.1-2: (3) to the left side of fig.2) being positioned nearer to the front side than the rear side, 
wherein a receiving space is positioned between the first and second rods (figs.1-2: the receiving space that formed by the elements (4) and (9)); and  
wherein each of the first and second receivers each includes a wedge (figs.1-2: the wedge that formed by the elements (4) and (9)) extending between the first and second rods, the wedge of each of the first receiver and the second receiver comprising a pair of bars (figs.1-2: (4) and (9)), 

the bars (fig.1: (4) and (9)) extending away from each other as the bars extend from the base (fig.1: (1)) to the associated one of the first rod (the duplicated rod) and the second rod (fig.1: the left rod (3)) wherein the wedge is V- shaped with an open top facing upwardly (fig.1: the V-shaped that formed by the elements (4) and (9)), 
each of the first rod (the duplicated rod) and the second rod (fig.1: left rod (3)) extending upwardly from the top end of the wedge.

Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US0521088A) in view of May (US0566333A).
Regarding claim 1, Ogle disclose a branch receiving assembly configured to facilitate bundling together of a plurality of branches (page 1 paragraphs 10-15 and figs.1-2), the assembly including: 
a base (fig.1: the base of the assembly) having a bottom side, a top side, a front side, a rear side, a first lateral side and a second lateral side (fig.1: the sides of the assembly); 
a first receiver (fig.1: the proximate element (9)) being attached to and extending upwardly from the first lateral side, 
a second receiver (fig.1: the distal element (9)) being attached to and extending upwardly from the second lateral side, 
the first and second receivers each having an open upper side for receiving branches (figs.1-2: the opening where the branches are receiving); 
a spindle (fig.2: (5)) being rotatably attached to the front side (fig.2: the left side of the assembly), the spindle being positioned adjacent to the top side; 
a pair of spindle eyelets (figs.1-2: the holes of the element (3) where the shaft of the spindle (5) is received) being attached to the spindle wherein each of the first and second lateral sides (figs.1: the proximate and distal elements (1)) has one of the spindle eyelets positioned adjacent thereto; 

a first tether (fig.1: the proximate element (7)) is attached to the spindle eyelet and the receiver eyelet positioned adjacent to the first lateral side; 
a second tether (fig.1: the distal element (9)) is attached to the spindle eyelet and the receiver eyelet positioned adjacent to the second lateral side; and 
wherein the first and second tethers (fig.2: (7)) are extendable around the branches positioned in the first and second receivers and the spindle rotated to tighten the first and second tethers around the branches (page 1 paragraphs 75-100 and page 2 paragraph 5).  
wherein each-of the first and second receivers comprises a rod (figs.1-2: (3)), 
the rod (figs.1-2: (3) to the left side of fig.2) being positioned nearer to the front side than the rear side, 
wherein a receiving space is formed by the rod (figs.1-2: the receiving space that formed by the elements (3), (4) and (9)); and  
wherein each of the first and second receivers each includes a wedge (figs.1-2: the wedge that formed by the elements (4) and (9)),  
the wedge of each of the first receiver and the second receiver comprising a pair of bars (figs.1-2: (4) and (9)), 
each of the bar (fig.1:(4)) having a respective bottom end coupled to the base and a respective top end coupled to an associated one of the rod (figs.1-2: the bar (4) 
the bars (fig.1: (4) and (9)) extending away from each other as the bars extend from the base (fig.1: (1)), the bar (4)) is associated the rod (fig.1: the left rod (3)) wherein the wedge is V- shaped with an open top facing upwardly (fig.1: the V-shaped that formed by the elements (4) and (9)), 
the first rod (fig.1: left rod (3)) extending upwardly from the top end of the wedge.

Ogle does not disclose a second rod being positioned adjacent to the rear side.
May teaches a branch receiving assembly configured to facilitate bundling together of a plurality of branches (page 1 paragraphs 5-10 and figs.1-2), the assembly including: 
a base (fig.1:(: (2)) having a bottom side, a top side, a front side, a rear side, a first lateral side and a second lateral side (fig.1: the sides of the assembly) (page 1 paragraphs 40-65); 
a receiver (fig.1: fig.2: the receiver that formed by the tethers (8) and (12)) being attached to and extending upwardly from the lateral sides, 
wherein the receiver comprises a first rod (figs.1-2: (6)) a second rod (fig.2: (7)),
the first rod being positioned adjacent to the rear side (the right side of the assembly), 
the second rod (fig.2: (7)) being positioned nearer to the front side than the rear side (the left side of the assembly),  

wherein the first receiver each includes a wedge (figs.1-2: the wedge that formed by the elements (4) and (5)) extending between the first and second rods (figs.1-2: (6) and (7)), 
the wedge of each of the first receiver and the second receiver comprising a pair of bars (figs.1-2: (4) and (5)), 
each of the bars having a respective bottom end coupled to the base and a respective top end coupled to an associated one of the first rod and the second rod (figs.1-2: the bar (4) having a bottom coupled to the base (2) and the bar (4) having a top end coupled to the rod (7); the bar (5) having a bottom is coupled to the base (2) and the bar (9) having top end is coupled to the (bar (6)) and 
the bars (fig.1: (4) and (9)) extending away from each other as the bars extend from the base (fig.1: (1)) to the associated one of the first rod (figs.1-2: (6))) and the second rod (figs.1-2: (7)) wherein the wedge is V- shaped with an open top facing upwardly (fig.1: the V-shaped that formed by the elements (4) and (5)), 

Both of the prior art of Ogle and May are related to a branch receiving assembly configured to facilitate bundling together of a plurality of branches;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each one of the first and second receivers of the assembly of Ogle to have a rod being positioned nearer to the front side than the rear side as taught by May in order to strength and give stability  been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  Thereby having:
wherein each-of the first and second receivers comprises a first rod (the modified rod in view of May) and a second rod (figs.1-2: (3)), 
the first rod being positioned adjacent to the rear side (the modified rod in view of May, which positioned to the right side of the assembly), 
the second rod (figs.1-2: (3) to the left side of fig.2) being positioned nearer to the front side than the rear side, 
wherein a receiving space is positioned between the first and second rods (figs.1-2: the receiving space that formed by the elements (4) and (9)); and  
wherein each of the first and second receivers each includes a wedge (figs.1-2: the wedge that formed by the elements (4) and (9)) extending between the first and second rods, the wedge of each of the first receiver and the second receiver comprising a pair of bars (figs.1-2: (4) and (9)), 
each of the bars having a respective bottom end coupled to the base and a respective top end coupled to an associated one of the first rod and the second rod (figs.1-2: the bar (4) having a bottom coupled to the base (1) and the bar (4) having a top end coupled to the left rod (3); the bar (9) having a bottom is coupled to the base (1) and the bar (9) having top end is coupled to the modified rod in view of May) and 
the bars (fig.1: (4) and (9)) extending away from each other as the bars extend from the base (fig.1: (1)) to the associated one of the first rod (the modified rod in view 
each of the first rod (the modified rod in view of May) and the second rod (fig.1: left rod (3)) extending upwardly from the top end of the wedge.

Regarding claim 7, Ogle disclose a branch receiving assembly configured to facilitate bundling together of a plurality of branches (page 1 paragraphs 10-15 and figs.1-2), the assembly including: 
a base (fig.1: the base of the assembly) having a bottom side, a top side, a front side, a rear side, a first lateral side and a second lateral side (fig.1: the sides of the assembly), 
a first receiver (fig.1: the proximate element (9)) being attached to and extending upwardly from the first lateral side, 
a second receiver (fig.1: the distal element (9)) being attached to and extending upwardly from the second lateral side, 
the first and second receivers each having an open upper side for receiving branches (figs.1-2: the opening where the branches are receiving), 
each of the first and second receivers comprising: 
wherein each-of the first and second receivers comprises a rod (figs.1-2: (3)), 
the rod (figs.1-2: (3) to the left side of fig.2) being positioned nearer to the front side than the rear side, 

a wedge (figs.1-2: the wedge that formed by the elements (4) and (9)),  
the wedge of each of the first receiver and the second receiver comprising a pair of bars (figs.1-2: (4) and (9)), 
each of the bar (fig.1:(4)) having a respective bottom end coupled to the base and a respective top end coupled to an associated one of the rod (figs.1-2: the bar (4) having a bottom coupled to the base (1) and the bar (4) having a top end coupled to the rod (3))
the bars (fig.1: (4) and (9)) extending away from each other as the bars extend from the base (fig.1: (1)), the bar (4)) is associated the rod (fig.1: the left rod (3)) wherein the wedge is V- shaped with an open top facing upwardly (fig.1: the V-shaped that formed by the elements (4) and (9)), 
the first rod (fig.1: left rod (3)) extending upwardly from the top end of the wedge.
a spindle (fig.2: (5)) being rotatably attached to the front side (fig.2: the left side of the assembly), the spindle being positioned adjacent to the top side; 
a pair of spindle eyelets (figs.1-2: the holes of the element (3) where the shaft of the spindle (5) is received) being attached to the spindle wherein each of the first and second lateral sides (figs.1: the proximate and distal elements (1)) has one of the spindle eyelets positioned adjacent thereto; 
a pair of receiver eyelets (figs.1-2: (8)), the receiver eyelets being attached to the base adjacent to the rear side (fig.2: the right side of the assembly),each of the first and 
a first tether (fig.1: the proximate element (7)) is attached to the spindle eyelet and the receiver eyelet positioned adjacent to the first lateral side; 
a second tether (fig.1: the distal element (9)) is attached to the spindle eyelet and the receiver eyelet positioned adjacent to the second lateral side; and 
wherein the first and second tethers (fig.2: (7)) are extendable around the branches positioned in the first and second receivers and the spindle rotated to tighten the first and second tethers around the branches (page 1 paragraphs 75-100 and page 2 paragraph 5).
Ogle does not disclose the base having a height between 12.0 inches and 48.0 inches; 
each of the first and second receivers being spaced from the front side a distance equal to at least 6.0 inches, 
the first and second receivers each extending upwardly from the base a distance of between 14.0 inches and 30.0 inches.

However, Ogle disclose the assembly can be at any sufficient size as required to support the branches (page 1 paragraphs 40-45);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ogle to modify the base to have a height between 12.0 inches and 48.0 inches in order provide an assembly having a sufficient size as required by the user to support the branches, since it has been held that discovering an 

Further, Ogle disclose wherein each of the first and second receivers (figs.1-2: (8)) being positioned adjacent to the rear side (fig.2: the right side of the assembly);

However, Ogle disclose the assembly can be at any sufficient size as required to support the branches (page 1 paragraphs 40-45);
The strap (7) “corresponding to tether” can be in a sufficient length to extend to the opposite side to be attached to the elements (8) “corresponding to the receivers” (page 2 paragraphs 60-65); and 
the assembly can be at any sufficient size as required to support the branches (page 1 paragraphs 40-45);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ogle to modify the locations of the first and the second receivers to have each of the first and second receivers being spaced from the front side a distance at least equal 6.0 inches; and the first and second receivers each extend upwardly from the base a distance of between 14.0 inches and 30.0 inches in order provide an assembly having a sufficient size as required by the user to support the branches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Ogle does not disclose a second rod being positioned adjacent to the rear side.
May teaches a branch receiving assembly configured to facilitate bundling together of a plurality of branches (page 1 paragraphs 5-10 and figs.1-2), the assembly including: 
a base (fig.1:(: (2)) having a bottom side, a top side, a front side, a rear side, a first lateral side and a second lateral side (fig.1: the sides of the assembly) (page 1 paragraphs 40-65); 
a receiver (fig.1: fig.2: the receiver that formed by the tethers (8) and (12)) being attached to and extending upwardly from the lateral sides, 
wherein the receiver comprises a first rod (figs.1-2: (6)) a second rod (fig.2: (7)),
the first rod being positioned adjacent to the rear side (the right side of the assembly), 
the second rod (fig.2: (7)) being positioned nearer to the front side than the rear side (the left side of the assembly),  
wherein a receiving space is positioned between the first and second rods (figs.1-2: the receiving space that formed by the elements (4) and (5)); and  
wherein the first receiver each includes a wedge (figs.1-2: the wedge that formed by the elements (4) and (5)) extending between the first and second rods (figs.1-2: (6) and (7)), 
the wedge of each of the first receiver and the second receiver comprising a pair of bars (figs.1-2: (4) and (5)), 

the bars (fig.1: (4) and (9)) extending away from each other as the bars extend from the base (fig.1: (1)) to the associated one of the first rod (figs.1-2: (6))) and the second rod (figs.1-2: (7)) wherein the wedge is V- shaped with an open top facing upwardly (fig.1: the V-shaped that formed by the elements (4) and (5)), 

Both of the prior art of Ogle and May are related to a branch receiving assembly configured to facilitate bundling together of a plurality of branches;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each one of the first and second receivers of the assembly of Ogle to have a rod being positioned nearer to the front side than the rear side as taught by May in order to strength and give stability for the assembly (May: page 1 paragraph 60), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  Thereby having:
wherein each-of the first and second receivers comprising: a first rod (the modified rod in view of May) and a second rod (figs.1-2: (3)), 

the second rod (figs.1-2: (3) to the left side of fig.2) being positioned nearer to the front side than the rear side, 
wherein a receiving space is positioned between the first and second rods (figs.1-2: the receiving space that formed by the elements (4) and (9));
a wedge (figs.1-2: the wedge that formed by the elements (4) and (9)) extending between the first and second rods, the wedge of each of the first receiver and the second receiver comprising a pair of bars (figs.1-2: (4) and (9)), 
each of the bars having a respective bottom end coupled to the base and a respective top end coupled to an associated one of the first rod and the second rod (figs.1-2: the bar (4) having a bottom coupled to the base (1) and the bar (4) having a top end coupled to the left rod (3); the bar (9) having a bottom is coupled to the base (1) and the bar (9) having top end is coupled to the modified rod in view of May) and 
the bars (fig.1: (4) and (9)) extending away from each other as the bars extend from the base (fig.1: (1)) to the associated one of the first rod (the modified rod in view of May) and the second rod (fig.1: the left rod (3)) wherein the wedge is V- shaped with an open top facing upwardly (fig.1: the V-shaped that formed by the elements (4) and (9)), 
each of the first rod (the modified rod in view of May) and the second rod (fig.1: left rod (3)) extending upwardly from the top end of the wedge.




Claim 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogle (US0521088A).
Regarding claim 1, Ogle disclose a branch receiving assembly configured to facilitate bundling together of a plurality of branches (page 1 paragraphs 10-15 and figs.1-2), the assembly including: 
a base (fig.1: the base of the assembly) having a bottom side, a top side, a front side, a rear side, a first lateral side and a second lateral side (fig.1: the sides of the assembly); 
a first receiver (fig.1: the proximate element (9)) being attached to and extending upwardly from the first lateral side, 
a second receiver (fig.1: the distal element (9)) being attached to and extending upwardly from the second lateral side, 
the first and second receivers each having an open upper side for receiving branches (figs.1-2: the opening where the branches are receiving); 
a spindle (fig.2: (5)) being rotatably attached to the front side (fig.2: the left side of the assembly), the spindle being positioned adjacent to the top side; 
a pair of spindle eyelets (figs.1-2: the holes of the element (3) where the shaft of the spindle (5) is received) being attached to the spindle wherein each of the first and second lateral sides (figs.1: the proximate and distal elements (1)) has one of the spindle eyelets positioned adjacent thereto; 
a pair of receiver eyelets (figs.1-2: (8)), the receiver eyelets being attached to the base adjacent to the rear side (fig.2: the right side of the assembly),each of the first and 
a first tether (fig.1: the proximate element (7)) is attached to the spindle eyelet and the receiver eyelet positioned adjacent to the first lateral side; 
a second tether (fig.1: the distal element (9)) is attached to the spindle eyelet and the receiver eyelet positioned adjacent to the second lateral side; and 
wherein the first and second tethers (fig.2: (7)) are extendable around the branches positioned in the first and second receivers and the spindle rotated to tighten the first and second tethers around the branches (page 1 paragraphs 75-100 and page 2 paragraph 5).  
the prior art of Ogle discloses the first and second receivers comprises only one rod (fig.1: (3)) being positioned adjacent to the front side;
the prior art of Ogle does not disclose a second rod being positioned adjacent to the rear side;
the Applicant does not disclose any benefit for providing a second rod being positioned adjacent to the rear side and is thus considered a design choice;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ogle to provide the assembly by a second rod being positioned adjacent to the rear side (figs.1-2: the right side of the assembly) in order to strength and give stability for the assembly, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thereby having:

the first rod being positioned adjacent to the rear side (the duplicated rod (3), which positioned to the right side of the assembly), 
the second rod (figs.1-2: (3) to the left side of fig.2) being positioned nearer to the front side than the rear side, 
wherein a receiving space is positioned between the first and second rods (figs.1-2: the receiving space that formed by the elements (4) and (9)); and  
wherein each of the first and second receivers each includes a wedge (figs.1-2: the wedge that formed by the elements (4) and (9)) extending between the first and second rods, the wedge of each of the first receiver and the second receiver comprising a pair of bars (figs.1-2: (4) and (9)), 
each of the bars having a respective bottom end coupled to the base and a respective top end coupled to an associated one of the first rod and the second rod (figs.1-2: the bar (4) having a bottom coupled to the base (1) and the bar (4) having a top end coupled to the left rod (3). The duplicated rod having same as the configuration of the left rod (3), the bar (9) having a bottom is coupled to the base (1) and the bar (9) having top end is coupled to the duplicated rod) and 
the bars (fig.1: (4) and (9)) extending away from each other as the bars extend from the base (fig.1: (1)) to the associated one of the first rod (the duplicated rod) and the second rod (fig.1: the left rod (3)) wherein the wedge is V- shaped with an open top facing upwardly (fig.1: the V-shaped that formed by the elements (4) and (9)), 


Regarding claim 2, Ogle does not disclose wherein the base has a height between 12.0 inches and 48.0 inches.  
However, Ogle disclose the assembly can be at any sufficient size as required to support the branches (page 1 paragraphs 40-45);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ogle to modify the base to have a height between 12.0 inches and 48.0 inches in order provide an assembly having a sufficient size as required by the user to support the branches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 3 and 4, Ogle disclose wherein each of the first and second receivers (figs.1-2: (8)) being positioned adjacent to the rear side (fig.2: the right side of the assembly);
Ogle does not disclose each of the first and second receivers being spaced from the front side a distance at least equal 6.0 inches; and 
the first and second receivers each extend upwardly from the base a distance of between 14.0 inches and 30.0 inches;

However, Ogle disclose the assembly can be at any sufficient size as required to support the branches (page 1 paragraphs 40-45);
The strap (7) “corresponding to tether” can be in a sufficient length to extend to the opposite side to be attached to the elements (8) “corresponding to the receivers” (page 2 paragraphs 60-65); and 
the assembly can be at any sufficient size as required to support the branches (page 1 paragraphs 40-45);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ogle to modify the locations of the first and the second receivers to have each of the first and second receivers being spaced from the front side a distance at least equal 6.0 inches; and the first and second receivers each extend upwardly from the base a distance of between 14.0 inches and 30.0 inches in order provide an assembly having a sufficient size as required by the user to support the branches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 7, Ogle disclose a branch receiving assembly configured to facilitate bundling together of a plurality of branches (page 1 paragraphs 10-15 and figs.1-2), the assembly including: 
a base (fig.1: the base of the assembly) having a bottom side, a top side, a front side, a rear side, a first lateral side and a second lateral side (fig.1: the sides of the assembly), 

a second receiver (fig.1: the distal element (9)) being attached to and extending upwardly from the second lateral side, 
the first and second receivers each having an open upper side for receiving branches (figs.1-2: the opening where the branches are receiving), 
shaped  (fig.1: the V-shaped that formed by the elements (4) and (9)); 
a spindle (fig.2: (5)) being rotatably attached to the front side (fig.2: the left side of the assembly), the spindle being positioned adjacent to the top side; 
a pair of spindle eyelets (figs.1-2: the holes of the element (3) where the shaft of the spindle (5) is received) being attached to the spindle wherein each of the first and second lateral sides (figs.1: the proximate and distal elements (1)) has one of the spindle eyelets positioned adjacent thereto; 
a pair of receiver eyelets (figs.1-2: (8)), the receiver eyelets being attached to the base adjacent to the rear side (fig.2: the right side of the assembly),each of the first and second lateral sides (figs.1: the proximate and distal elements (1)) having one of the receiver eyelets positioned adjacent thereto; 
a first tether (fig.1: the proximate element (7)) is attached to the spindle eyelet and the receiver eyelet positioned adjacent to the first lateral side; 
a second tether (fig.1: the distal element (9)) is attached to the spindle eyelet and the receiver eyelet positioned adjacent to the second lateral side; and 
wherein the first and second tethers (fig.2: (7)) are extendable around the branches positioned in the first and second receivers and the spindle rotated to tighten 

the prior art of Ogle discloses the first and second receivers comprises only one rod (fig.1: (3)) being positioned adjacent to the front side;
the prior art of Ogle does not disclose a second rod being positioned adjacent to the rear side;
the Applicant does not disclose any benefit for providing a second rod being positioned adjacent to the rear side and is thus considered a design choice;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ogle to provide the assembly by a second rod being positioned adjacent to the rear side (figs.1-2: the right side of the assembly) in order to strength and give stability for the assembly, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thereby having
each of the first and second receivers comprising: 
a first rod (the duplicated rod (3)) and a second rod (figs.1-2: (3)), 
the first rod being positioned adjacent to the rear side (the duplicated rod (3), which positioned to the right side of the assembly), 
the second rod (figs.1-2: (3) to the left side of fig.2) being positioned nearer to the front side than the rear side, 
wherein a receiving space is positioned between the first and second rods (figs.1-2: the receiving space that formed by the elements (4) and (9));

each of the bars having a respective bottom end coupled to the base and a respective top end coupled to an associated one of the first rod and the second rod (figs.1-2: the bar (4) having a bottom coupled to the base (1) and the bar (4) having a top end coupled to the left rod (3). The duplicated rod having same as the configuration of the left rod (3), the bar (9) having a bottom is coupled to the base (1) and the bar (9) having top end is coupled to the duplicated rod) and 
the bars (fig.1: (4) and (9)) extending away from each other as the bars extend from the base (fig.1: (1)) to the associated one of the first rod (the duplicated rod) and the second rod (fig.1: the left rod (3)) wherein the wedge is V- shaped with an open top facing upwardly (fig.1: the V-shaped that formed by the elements (4) and (9)), 
each of the first rod (the duplicated rod) and the second rod (fig.1: left rod (3)) extending upwardly from the top end of the wedge.
Ogle does not disclose the base having a height between 12.0 inches and 48.0 inches; 
each of the first and second receivers being spaced from the front side a distance equal to at least 6.0 inches, 
the first and second receivers each extending upwardly from the base a distance of between 14.0 inches and 30.0 inches.

However, Ogle disclose the assembly can be at any sufficient size as required to support the branches (page 1 paragraphs 40-45);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ogle to modify the base to have a height between 12.0 inches and 48.0 inches in order provide an assembly having a sufficient size as required by the user to support the branches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Further, Ogle disclose wherein each of the first and second receivers (figs.1-2: (8)) being positioned adjacent to the rear side (fig.2: the right side of the assembly);
However, Ogle disclose the assembly can be at any sufficient size as required to support the branches (page 1 paragraphs 40-45);
The strap (7) “corresponding to tether” can be in a sufficient length to extend to the opposite side to be attached to the elements (8) “corresponding to the receivers” (page 2 paragraphs 60-65); and 
the assembly can be at any sufficient size as required to support the branches (page 1 paragraphs 40-45);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Ogle to modify the locations of the first and the second receivers to have each of the first and second receivers being spaced from the front side a distance at least equal 6.0 inches; and the first and second receivers each extend upwardly from the base a distance of between 14.0 inches and 30.0 inches in . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753